Citation Nr: 0802964	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  04-13 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) with asthma and emphysema due to 
asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to August 
1963 and from May 1964 to January 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an  August 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2007, the veteran failed to report for a Travel 
Board hearing scheduled at the RO in Oakland, California.  In 
statements received by the RO in December 2007, he requested 
another Travel Board hearing, stating that he had been unable 
to attend the scheduled hearing due to health issues which 
prevented him from traveling very far from home.  To that 
end, the Board will accept his explanation, conclude that 
good cause has been shown, treat it as a motion to 
reschedule, and provide another hearing opportunity.  

Since such hearings are scheduled by the RO (see 38 C.F.R. § 
20.704(a), the Board is remanding the case for that purpose, 
in order to satisfy procedural due process concerns.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing before a Veterans 
Law Judge, and provide appropriate notice 
to the veteran and his representative.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



